NEWS RELEASE FOR FURTHER INFORMATION: WEBSITE: www.bnccorp.com GREGORY K. CLEVELAND TELEPHONE: (602) 852-3526 TRACY SCOTT TELEPHONE: (701) 250-3040 TIMOTHY J. FRANZ TELEPHONE: (612) 305-2213 BNCCORP, INC. REPORTS THIRD QUARTER 2 Reconfiguration of Balance Sheet is Now Substantially Complete; Net Interest Margin Increases; Provision for Credit Losses Increases 94,782 Shares Repurchased in Third Quarter BISMARCK, ND, October 30 , 2007 – BNCCORP, Inc. (Nasdaq: BNCC), which operates community banking and wealth management businesses in Arizona, Minnesota and North Dakota , today reported results for the third quarter and nine months ended September 30, 2007. Net losses from continuing operations were $(2.063) million, or $(0.60) per share on a diluted basis, for the third quarter of 2007 (after giving effect to the transactions described below), compared to net income from continuing operations of $312 thousand, or $0.09 per share on a diluted basis, for the quarter ended September 30, 2006. For the first nine months of 2007 the net loss from continuing operations was $(3.779) million, or $(1.09) per diluted share, compared to net income from continuing operations of $969 thousand, or $0.28 per diluted share, for the same period in 2006. 1 Net income (loss), which combines results of continuing operations and discontinued operations, was a loss of $(2.137) million, or $(0.62) per share on a diluted basis, in the third quarter of 2007 compared to net income of $803 thousand, or $0.23 per share on a diluted basis, in the third quarter of 2006. Net income for the first nine months of 2007 was $1.247 million, or $0.36 per share on a diluted basis, compared to $2.916 million in the same period in 2006, or $0.83 on a diluted basis. BNCCORP’s results for the 2007 third quarter primarily reflected higher net interest income; net losses on sales of securities and debt repayment costs, both largely related to the restructuring transactions described below; and an increase in the provision for credit losses. Strategic Transactions As reported previously, in June 2007 BNCC sold substantially all of the assets of its insurance segment, resulting in a pre-tax gain of $6.083 million which is reported in discontinued operations. Since the sale of the agency, the Company has entered into several strategic transactions intended to improve the net interest margin of continuing operations and improve its core businesses. Specifically, the third quarter of 2007 reflects the following: · Selling $48.2 million of securities earning 4.41%, and reinvesting the proceeds in securities yielding 5.42%, resulting in pre-tax losses of $1.251 million; · Refinancing $15.0 million of debt to reduce interest costs by 218 basis points, thus incurring early redemption costs of $1.189 million; · Increasing the netinterest margin from continuing operations to 4.24 % compared to 3.07% for the quarter ended September 30, 2006; and · Increasing loans and leases held for investment by $110.8 million to $444.7 million as of September 30, 2007. In the third quarter, the Company also increased the provision for credits losses to $2.800 million. A portion of the increase relates to loan growth; the remainder relates to approximately $21 million of loans which were deemed to have deteriorated in the third quarter.The Company also charged off $1.6 million of loans related to a situation that may involve a misrepresentation by third parties. 2 Gregory K. Cleveland, BNCCORP President and Chief Executive Officer, stated, “In the third quarter we continued to execute transactions that transform the Company. As a result we have improved the net interest margin significantly and the transformational transactions are now substantially completed. Apparently, the charged off loan relates to a misrepresentation by a third party; we intend to pursue the guarantors vigorously.This situation will not stop us from redoubling our efforts to build our core businesses and shareholder value.” Third Quarter Continuing Operations Net interest income for the third quarter of 2007 was $5.941 million, an increase of $1.287 million, or 28%, from $4.654 million in the same period of 2006. The net interest margin for the current period improved to 4.24% from 3.07%. The increase in net interest margin was largely due to higher balances of loans held for investment, higher yields on interest earning assets and decreases in debt, which were partially offset by higher rates paid on deposits. In the third quarter, the Company also increased the provision for credits losses to $2.800 million compared to $0 in the same period of 2006, for the reasons discussed earlier. Non-interest income for the third quarter of 2007 included pre-tax losses on sales of securities aggregating $(1.251) million, related to the restructuring previously discussed, which reduced total non-interest income to $310 thousand. This compares to non-interest income of $1.396 million for the same period in 2006, which included pre-tax gains on sales of securities aggregating $103 thousand. Excluding the gains and losses on securities transactions, non-interest income in the third quarter of 2007 was $1.561 million compared to $1.293 million in 2006, an increase of $268 thousand, or 21%. This increase reflects higher wealth management revenue and rent received for office space formerly occupied by BNC’s insurance agency. Non-interest expense for the third quarter of 2007, which included debt extinguishment costs incurred to refinance debt of $1.189 million on a pre-tax basis, was $6.859 million compared to $5.788 million in the same period of 2006. Excluding the debt extinguishment costs, non-interest expense was $5.670 million in the third quarter of 2007, a decrease of $118 thousand, or 2.0%, compared to the same period in 2006. 3 Continuing operations had a tax benefit of $(1.345) million in the third quarter of 2007 primarily due to benefits related to losses on sales of securities, debt extinguishment costs incurred, higher provisions for credit losses and tax exempt interest on securities owned by the banking segment. In the third quarter of 2006 the Company recorded a tax benefit in continuing operations of $(50) thousand. Overall, the net loss from continuing operations in the third quarter of 2007 was $(2.063) million, or $(0.60) per diluted share compared to net income of $312 thousand, or $0.09 per diluted share for the same period in 2006. Continuing Operations for the Nine Months ended September 30, 2007 Net interest income was $16.100 million, an increase of $1.850 million, or 13%, from $14.250 million in the same period of 2006 as the net interest margin for the current period improved to 3.69% from 3.05%. The increase in net interest margin was largely due to higher balances of loans held for investment, higher yields on interest earning assets and decreases in high cost debt which were partially offset by higher rates paid on deposits. The provision for credit losses increased to $3.750 million in the first nine months of 2007 compared to $210 thousand in the first nine months of 2006, for the reasons discussed earlier. Non-interest income for the first nine months of 2007 was $1.723 million, which included pre-tax losses on sales of securities aggregating $(3.277) million. This compares to non-interest income of $3.662 million for the same period in 2006, which included pre-tax losses on sales of securities aggregating $(258) thousand. Excluding the losses on securities transactions, non-interest income in 2007 was $5.000 million compared to $3.920 million in 2006, an increase of $1.080 million, or 28%. This increase reflects higher wealth management revenues, bank charges and service fees and rent received for office space formerly occupied by BNC’s insurance agency. Non-interest expense in the first nine months of 2007, including debt extinguishment costs aggregating $2.724 million, was $20.584 million compared to $16.944 million in the same period of 4 2006. Excluding the debt extinguishment costs, non-interest expense was $17.860 million in the first nine months of 2007, an increase of $916 thousand, or 5.4% compared to the same period in 2006. This increase can primarily be attributed to higher compensation costs. Continuing operations had a tax benefit of $(2.732) million in the first nine months of 2007 primarily due to benefits related to losses on sales of securities, debt extinguishment costs incurred, higher provisions for credit losses and tax exempt interest earned on securities owned by the banking segment. In the first nine months of 2006 the Company recorded a tax benefit in continuing operations of $(211) thousand. Overall, the net loss from continuing operations in the first nine months of 2007 was $(3.779) million, or $(1.09) per diluted share, compared to net income of $969 thousand, or $0.28 per diluted share, for the same period in 2006. Discontinued Operations for the Three and Nine Month periods ended September 30 The pre-tax loss for the discontinued operations in the third quarter of 2007 was $(12) thousand and the after tax loss of discontinued operations in the third quarter was $(74) thousand, or $(0.02) per share on a diluted basis. In the third quarter of 2006 pre-tax income for the discontinued operations was $787 thousand and the after tax net income was $491 thousand, or $0.14 per share on a diluted basis. The effective tax rate of the discontinued operations is relatively high because most of the Company’s tax beneficial items are attributable to the continuing operations. Pre-tax income for the discontinued operations in the first nine months of 2007 was $8.142 million, most of this income relates to the gain on sale of the insurance agency of $6.083 million. Net income of the discontinued operations was $5.026 million, or $1.45 per diluted share. In the first nine months of 2006 the pre-tax income of the discontinued operations was $3.292 million. Net income of the discontinued operations was $1.947 million, or $0.55 per diluted per share. The effective tax rate for the discontinued operations was 38.3% in the nine months ended September 30, 2007 and 40.9 % for the same period in 2006. The effective tax rate is relatively high in the discontinued operations because most of the tax beneficial items of the Company are attributable to the continuing operations. 5 Net Income Net (loss), which combines results from continuing and discontinued operations, for the third quarter of 2007 was $(2.137) million, or $(0. 62) per diluted share, compared to net income of $803 thousand, or $0.23 per diluted share, in the same period in 2006. Net income for the first nine months of 2007 was $1.247 million, or $0.36 per diluted share, compared to $2.916 million or $0.83 per diluted share, in 2006. In the first nine months of 2007 the Company recognized a pre-tax gain on sale of discontinued operations of $6.083 million. The Company also incurred pre-tax losses aggregating $(6.000) million related to sales of securities and debt extinguishment; these losses were designed to improve net interest margin of continuing operations. Assets, Liabilities, Equity and Share Repurchases Total assets of continuing operations were $621.6 million at September 30, 2007, declining from $659.6 million at December 31, 2006. The decline relates to lower intangible assets which were eliminated with the sale of the insurance agency. Declines in the balances of participating interestsin mortgage loans and investment securities have been offset by an increase of $110.8 million of loans and leases held for investment since December 31, 2006. Liabilities have declined by $72.5 million, primarily related to decreases in higher cost debt. Deposits as of September 30, 2007 are flat compared to December 31, 2006. Total common stockholders’ equity for BNCCORP was $57.9 million at September 30, 2007 compared to $55.6 million at December 31, 2006. The book value per common share was $16.56 as of September 30, 2007 compared to $15.44 at December 31, 2006. The tangible book value per common share was $16.44 at September 30, 2007 compared with $7.15 at December 31, 2006. In the third quarter of 2007 the Company repurchased 94,782 of its previously outstanding shares for approximately $1.7 million in a privately negotiated transaction. The Company’s tier 1 leverage ratio was 12.44% at September 30, 2007 compared with 7.12% at 6 December 31, 2006. The tier 1 risk-based capital ratio was 13.53% at September 30, 2007 versus 9.49% at December 31, 2006. The total risk-based capital ratio was 15.16% at September 30, 2007 versus 10.89% at December 31, 2006. The ratios are improved due to earnings and the sale of the assets in the insurance segment. Trust assets under administration increased to $361.5 million at September 30, 2007 from $282.8 million at December 31, 2006, reflecting the growth of the Company’s wealth management business. Asset Quality As noted earlier, the provision for credit losses increased to $2.800 million in the third quarter and $3.750 million for the nine months ended September 30, 2007, compared to $0 and $210 thousand for the respective three and nine month periods ended September 30, 2006. The ratio of total nonperforming assets to total assets in continuing operations was 0.94% at September 30, 2007, compared with 0.02% at December 31, 2006. The ratio of the allowance for credit losses to total nonperforming assets as of September 30, 2007 was 94% compared to 3,304% at December 31, 2006. The allowance for credit losses as a percentage of total loans at September 30, 2007 was 1.18%, compared with 0.86% at December 31, 2006. The allowance for credit losses as a percentage of loans and leases held for investment at September 30, 2007 was 1.24%, compared with 1.01% at December 31, 2006. A portion of the provision for credit losses relates to loan growth, the remainder relates to loans deemed to have deteriorated in the third quarter. The Company downgraded approximately $21 million of loans in the third quarter. Most of the loans downgraded, approximately $16 million, are related to real estate development loans which the Company currently believes are adequately collateralized. A smaller portion of the downgraded loans, approximately $3.5 million, are associated with participating interests in mortgage loans. The guarantors and the Company are currently resolving issues related to these loans in a cooperative manner.The Company charged off $1.6 million of loans in the third quarter, and is using all of its legal rights and remedies to recover funds from the guarantors. 7 Outlook Mr. Cleveland noted, “Financial institutions of all sizes are now operating in an uncertain credit environment. While we will not be immune to issues resulting from this environment, we enter this period well positioned. Our interest margin is much improved and we are well capitalized.Equally important, we have a sharp focus on growing our core businesses. As a result, we should be able to weather the uncertain conditions and simultaneously take advantage of opportunities we see in our marketplace.” BNCCORP, Inc., headquartered in Bismarck, N.D., is a registered bank holding company dedicated to providing banking and wealth management services to businesses and consumers in its local markets. The Company operates 20 locations in Arizona, Minnesota and North Dakota through BNC National Bank and its subsidiaries. Statements included in this news release which are not historical in nature are intended to be, and are hereby identified as “forward-looking statements” for purposes of the safe harbor provided by Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. We caution readers that these forward-looking statements, including without limitation, those relating to our future business prospects, revenues, working capital, liquidity, capital needs, interest costs and income, are subject to certain risks and uncertainties that could cause actual results to differ materially from those indicated in the forward-looking statements due to several important factors. These factors include, but are not limited to: risks of loans and investments, including dependence on local and regional economic conditions; competition for our customers from other providers of financial services; possible adverse effects of changes in interest rates including the effects of such changes on derivative contracts and associated accounting consequences; risks associated with our acquisition and growth strategies; and other risks which are difficult to predict and many of which are beyond our control. (Financial tables attached) ### 8 BNCCORP, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS For the Quarter Ended September 30, For the Nine Months Ended September 30, (In thousands, except per share data) 2007 2006 2007 2006 SELECTED INCOME STATEMENT DATA (unaudited) (unaudited) (unaudited) (unaudited) Interest income $10,988 $10,689 $32,996 $31,720 Interest expense 5,047 6,035 16,896 17,470 Net interest income 5,941 4,654 16,100 14,250 Provision for credit losses 2,800 - 3,750 210 Non-interest income 310 1,396 1,723 3,662 Non-interest expense 6,859 5,788 20,584 16,944 Income (loss) from continuing operations before income taxes (3,408) 262 (6,511) 758 Income tax (benefit) (1,345) (50) (2,732) (211) Income (loss) from continuing operations (2,063) 312 (3,779) 969 Discontinued operations: Income (loss) from discontinued insurance segment, (including a gain on sale of $6,083 for the nine month period in 2007) (12) 787 8,142 3,292 Income tax provision 62 296 3,116 1,345 Income (loss) from discontinued operations (74) 491 5,026 1,947 Net income (loss) $(2,137) $803 $1,247 $2,916 9 For the Quarter Ended September 30, For the Nine Months Ended September 30, (In thousands, except per share data) 2007 2006 2007 2006 BASIC EARNINGS (LOSS) PER SHARE Income (loss) from continuing operations $(0.60) $0.09 $ (1.09) $0.28 Income (loss) from discontinued insurance segment, net of income taxes (0.02) 0.14 1.45 0.56 Basic earnings (loss) per common share $(0.62) $0.23 $0.36 $0.84 DILUTED EARNINGS (LOSS) PER SHARE Income (loss) from continuing operations $(0.60) $0.09 $ (1.09) $0.28 Income (loss) from discontinued insurance segment, net of income taxes (0.02) 0.14 1.45 0.55 Diluted earnings (loss) per common share $(0.62) $0.23 $0.36 $0.83 10 BNCCORP, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS As of (In thousands, except share, per share and full time equivalent data) September 30, 2007 December 31, 2006 September 30, 2006 (unaudited) (unaudited) SELECTED BALANCE SHEET DATA* Total assets $621,643 $659,596 $643,803 Participating interests in mortgage loans 21,817 56,125 18,956 Loans and leases held for investment 444,686 333,934 338,439 Total loans 466,503 391,728 360,483 Allowance for credit losses (5,502) (3,370) (3,374) Investment securities available for sale 104,624 182,974 194,798 Goodwill 409 409 409 Other intangible assets, net 28 112 140 Total deposits 520,937 529,252 509,605 Other borrowings 37,879 95,787 101,363 *From continuing operations OTHER SELECTED DATA Off-balance sheet depository balances $11,692 $0 $0 Unrealized gains (losses) in investment portfolio, pretax $1,018 $(2,719) $(2,533) Trust assets under administration $361,536 $282,788 $296,778 Total common stockholders’ equity $57,856 $55,602 $54,954 Book value per common share $16.56 $15.44 $15.25 Tangible book value per common share $16.44 $7.15 $6.89 Effect of net unrealized gains (losses) on securities available for sale, net of tax, on book value per common share $0.18 $(0.47) $(0.43) Full time equivalent employees 169 308 312 Common shares outstanding 3,493,155 3,600,467 3,602,640 CAPITAL RATIOS Tier 1 leverage 12.44% 7.12% 6.90% Tier 1 risk-based capital 13.53% 9.49% 9.40% Total risk-based capital 15.16% 10.89% 10.83% 11 BNCCORP, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS For the Quarter Ended September 30, For the Nine Months Ended September 30, (In thousands) 2007 2006 2007 2006 (unaudited) (unaudited) (unaudited) (unaudited) AVERAGE BALANCES* Total assets $609,822 $657,753 $636,776 $679,508 Participating interests in mortgage loans 18,163 23,477 29,611 33,093 Loans and leases held for investment 414,588 336,756 384,687 333,750 Total loans 433,236 361,125 414,822 367,760 Earning assets 556,528 602,266 582,706 623,759 Deposits 514,072 521,065 519,576 529,149 Common stockholders’ equity 58,692 52,971 58,149 52,274 *From continuing operations KEY RATIOS* Return (loss) on average common stockholders’ equity (13.94)% 2.34% (8.69)% 2.48% Return (loss) on average assets (1.34)% 0.18% (0.79)% 0.19% Net interest margin 4.24% 3.07% 3.69% 3.05% Efficiency ratio 109.72% 95.68% 115.49% 94.60% *From continuing operations KEY RATIOS Return (loss) on average common stockholders’ equity (14.45)% 6.02% 2.87% 7.46% Return (loss) on average assets (1.39)% 0.46% 0.25% 0.55% 12 BNCCORP, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS As of (In thousands) September 30, 2007 December 31, 2006 September 30, 2006 (unaudited) (unaudited) ASSET QUALITY* Loans 90 days or more delinquent and still accruing interest $12 $2 $0 Nonaccrual loans 5,851 100 108 Total nonperforming loans 5,863 102 108 Total nonperforming assets $5,863 $102 $109 Allowance for credit losses $5,502 $3,370 $3,373 Ratio of total nonperforming loans to total loans 1.26% 0.03% 0.03% Ratio of total nonperforming assets to total assets 0.94% 0.02% 0.02% Ratio of allowance for credit losses to loans and leases held for investment 1.24% 1.01% 1.00% Ratio of allowance for credit losses to total loans 1.18% 0.86% 0.94% Ratio of allowance for credit losses to total nonperforming loans 94% 3,304% 3,124% *From continuing operations For the Quarter Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Changes in Allowance for Credit Losses:* (unaudited) (unaudited) (unaudited) (unaudited) Balance, beginning of period $4,308 $3,387 $3,370 $3,188 Provision charged to operations expense 2,800 - 3,750 210 Loans charged off (1,609) (15) (1,623) (46) Loan recoveries 3 2 5 22 Balance, end of period $5,502 $3,374 $5,502 $3,374 Ratio of net charge-offs to average total loans (0.371)% (0.004)% (0.390)% (0.007)% Ratio of net charge-offs to average total loans, annualized (1.483)% (0.014)% (0.520)% (0.009)% *From continuing operations 13 BNCCORP, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS For the Quarter Ended September 30, For the Nine Months Ended September 30, (In thousands, except share data) 2007 2006 2007 2006 ANALYSIS OF NON-INTEREST INCOME* (unaudited) (unaudited) (unaudited) (unaudited) Bank charges and service fees $432 $436 $1,531 $1,328 Wealth management services 536 220 1,339 828 Gains on sales of loans 314 464 1,365 1,319 Net gain (loss) on sales of securities (1,251) 103 (3,277) (258) Other 279 173 765 445 Total non-interest income $310 $1,396 $1,723 $3,662 *From continuing operations ANALYSIS OF NON-INTEREST EXPENSE* Salaries and employee benefits $3,140 $3,159 $10,254 $9,153 Debt extinguishment costs 1,189 - 2,724 - Occupancy 511 573 1,624 1,771 Depreciation and amortization 385 370 1,219 1,084 Data processing fees 318 255 862 717 Professional services 265 313 742 958 Office supplies, telephone and postage 255 271 793 780 Marketing and promotion 151 217 500 632 FDIC and other assessments 58 46 174 140 Amortization of intangible assets 28 28 84 84 Other 559 556 1,608 1,625 Total non-interest expense $6,859 $5,788 $20,584 $16,944 *From continuing operations WEIGHTED AVERAGE SHARES Common shares outstanding (a) 3,414,670 3,523,470 3,472,126 3,478,792 Incremental shares from assumedconversion of options and contingent shares 62,469 42,323 63,093 40,095 Adjusted weighted average shares (b) 3,477,139 3,565,793 3,535,219 3,518,887 (a) Denominator for Basic Earnings Per Common Share (b) Denominator for Diluted Earnings Per Common Share 14
